DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 19-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free” in claims 11-12 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-9, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka (US 5,240,406) in view of Lin et. al (US 6,582,629).
With respect to claim 1 Kanesaka discloses a hot surface igniter having a ceramic body with a length defining a length axis, a width defining a width axis, and a thickness defining a thickness axis [see Figs. 4-5], the hot surface igniter comprising:
first and second ceramic tiles having respective outer surfaces [reference characters 42 and 46 in Fig. 5];
a conductive ink pattern [reference character 44 in Fig. 4-5] disposed between the first and second ceramic tiles (specifically, Kanesaka discloses that a resistor is “printed” on a ceramic base).
Kanesaka does not disclose that the igniter has a thickness along the thickness axis of less than 0.04 inches and when subjected to a potential difference of 120 VAC rms, at least one of the respective igniter outer surfaces reaches a temperature of at least 1400°F in no more than 4 seconds.
Lin discloses a hot surface igniter that includes a thickness of no more than .02 inches [column 8 lines 1-2] a length of 1.25-2.0 inches [column 8 lines 3-5] and a width of .05 inches to .25 inches [column 8 lines 3-8] and which 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hot surface igniter taught by Kanesaka by forming it from the specifications taught by Lin in order to minimize the time required for the hot zone to rise from room temperature to the fuel gas ignition temperature [column 8 lines 22-29 of Lin], thereby preventing the accumulation of unburnt gas.
	With respect to claim 2 Kanesaka does not disclose that when subjected to a potential difference of 120 V AC rms, the igniter reaches a temperature of at least 1400°F in no more than 2 seconds.
	Lin discloses that “[a]n important performance property of a ceramic igniter, particularly where gas is the fuel, is time to temperature ("TTT"), i.e. the time for the igniter hot zone to rise from room temperature to the fuel (gas) ignition temperature.  Igniters of the invention can heat rapidly to operational temperatures, e.g. to about 1300.degree.  C., 1400.degree.  C. or 1500.degree.  C. in about 5 or 4 seconds or less, even 3 seconds or less, or even 2.75, 2.5, 2.25 or 2 second or less” [column 8 lines 22-29]
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hot surface igniter taught by Kanesaka by forming it from the specifications taught by Lin in order to minimize the time required for the hot zone to rise from room temperature to the fuel gas ignition temperature [column 8 lines 22-29 of Lin], thereby preventing the accumulation of unburnt gas.
	With respect to claim 3 Kanesaka does not disclose that the igniter has a thickness along the thickness axis of not more than 0.03 inches.
Lin discloses a hot surface igniter that includes a thickness of no more than .02 inches [column 8 lines 1-2] a length of 1.25-2.0 inches [column 8 lines 3-5] and a width of .05 inches to .25 inches [column 8 lines 3-8] and which reaches a temperature of at least 2130F in no more than 4 seconds [column 8 lines 22-29] when subjected to a potential difference of 120V [column 4 lines 57-58].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hot surface igniter taught by Kanesaka by forming it from the specifications taught by Lin in order to minimize the time required for the hot zone to rise from room temperature to the fuel gas ignition temperature [column 8 lines 22-29 of Lin], thereby preventing the accumulation of unburnt gas.
With respect to claim 5 Kanesaka discloses that the ceramic tiles comprise silicon nitride [column 2 lines 41-42].
	With respect to claim 6 Kanesaka discloses that the ceramic tiles are formed from silicon nitride which inherently has a resistivity1 of no less than 1012 Ω-cm.
With respect to claim 7 the combination Kanesaka does not disclose that the ceramic tiles have a thermal shock resistance in accordance with ASTM C-1525 of no less than 900F. However, the thermal shock resistance is interpreted to be a result effective variable that would be optimized in order to achieve a desired result, in this case the thermal shock resistance would be optimized so that the igniter can tolerate the temperature gradients that would be experienced during service for the anticipated service life. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to have a thermal shock resistance in accordance with ASTM C-1525 of no less than 900F, since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).
	With respect to claim 8 Kanesaka does not disclose that the hot surface igniter has a green body density of at least 60 percent of theoretical density. However, the green density is equal to the weight of the part divided by the geometric volume of the part prior to sintering. This density would be optimized based on the particle size and degree of compression of the component prior to sintering.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to have a green body density of at least 60 percent of the theoretical density, since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).
	With respect to claim 9 Kanesaka does not disclose that the igniter has a length along the length axis of from about one inch to about 1.5 inches.
Lin discloses a hot surface igniter that includes a thickness of no more than .02 inches [column 8 lines 1-2] a length of 1.25-2.0 inches [column 8 lines 3-5] and a width of .05 inches to .25 inches [column 8 lines 3-8] and which reaches a temperature of at least 2130F in no more than 4 seconds [column 8 lines 22-29] when subjected to a potential difference of 120V [column 4 lines 57-58].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hot surface igniter taught by Kanesaka by forming it from the specifications taught by Lin in order to minimize the time required for the hot zone to rise from room temperature to the fuel gas ignition temperature [column 8 lines 22-29 of Lin], thereby preventing the accumulation of unburnt gas.
With respect to claim 14 Kanesaka does not disclose that the igniter has a cycle life of at least 80,000 consecutive cycles of 30 seconds on and off, each at 120 V AC rms. However, the cycle life will be optimized based on the position of the igniter relative to the flame, it’s position in the relative to reducing and oxidizing regions, and the duration of time the igniter spends in the flame (e.g. is it retractable or fixed etc.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to have a a cycle life of at least 80,000 consecutive cycles of 30 seconds on and off, each at 120 V AC rms, since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).
With respect to claim 15 Kanesaka discloses that the ceramic tiles are formed from silicon nitride which inherently has a flexural strength2 of not less than 400MPa.
	With respect to claim 16 Kanesaka discloses that the conductive ink pattern has a room temperature resistance of from 50-150Ω [column 3 lines 22-45].
With respect to claim 17 the combination Kanesaka and Lin do not disclose that the conductive ink comprising the conductive ink pattern has a room temperature resistivity of from 3.0 x 10-4 Ω-cm to 1.2 x10-3 Ω-cm. However, Okuda does disclose that the conductive ink pattern is formed from a mixture of tungsten carbide and silicon nitride, therefore the resistivity will be optimized based on the ratios of tungsten carbide and silicon nitride. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to have a room temperature resistivity of from 3.0 x 10-4 Ω-cm to 1.2 x10-3 Ω-cm, since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).
	With respect to claim 18 Kanesaka discloses that the igniter has an outer surface [see Figs. 4-5 of Kanesaka].
 	Kanesaka does not disclose that when subjected to a potential difference of 120 V AC rms, the outer surface reaches a steady state temperature that does not exceed 2600°F.
Lin discloses a hot surface igniter that includes a thickness of no more than .02 inches [column 8 lines 1-2] a length of 1.25-2.0 inches [column 8 lines 3-5] and a width of .05 inches to .25 inches [column 8 lines 3-8] and which reaches a temperature of at least 2130F in no more than 4 seconds [column 8 lines 22-29] when subjected to a potential difference of 120V [column 4 lines 57-58].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hot surface igniter taught by Kanesaka by forming it from the specifications taught by Lin in order to minimize the time required for the hot zone to rise from room temperature to the fuel gas.

Claims 4, 10, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka (US 5,240,406) in view of Lin et. al (US 6,582,629) as applied to claim 1 above, and further in view of Okuda et. al (US 5,750,958).
With respect to claim 4 the combination of Kanesaka and Lin do not disclose that the conductive ink pattern has a thickness along the thickness axis of no more than .002 inches.
Okuda discloses a hot surface igniter that includes a conductive ink resistive heating element [reference characters 3-4 in Fig. 3] that has a thickness of 8-53 microns (0.0003-0.002 inches) in order to prevent cracks on the surface of the heating resistor [column 7 lines 1-4 of Okuda].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the conductive ink pattern taught by Kanesaka by forming the ink pattern with a thickness of between 8-53 microns, as taught by Okuda, in order to prevent cracks on the surface of the heating resistor [column 7 lines 1-4 of Okuda].
With respect to claim 10 Kanesaka does not disclose that the conductive ink comprising the conductive ink pattern comprises silicon nitride and tungsten carbide.
Okuda discloses Okuda discloses a hot surface igniter that includes a conductive ink resistive heating element [reference characters 3-4 in Fig. 3] that is formed from a combination of silicon nitride and tungsten carbide and has a thickness of 8-53 microns (0.0003-0.002 inches) in order to prevent cracks on the surface of the heating resistor [column 7 lines 1-4 of Okuda].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the conductive ink pattern taught by Kanesaka by forming the ink pattern with from silicon nitride and tungsten carbide having a thickness of between 8-53 microns, as taught by Okuda, in order to prevent cracks on the surface of the heating resistor [column 7 lines 1-4 of Okuda].
With respect to claims 11-12 the combination of Kanesaka and Okuda as required by claim 10 disclose that the conductive ink pattern is substantially free of any sintering aids, rare earth oxides, or Yb2O3 [see column 6 lines 55-column 7 line 4 of Okuda].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
    

    
        1 Hwan Soo Dow, Woo Sik Kim, and Jung Woo Lee , "Thermal and electrical properties of silicon nitride substrates", AIP Advances 7, 095022 (2017) https://doi.org/10.1063/1.4996314 (attached)
        2 See footnote 1.